NO. 07-07-0437-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                 FEBRUARY 15, 2008

                         ______________________________


                          RICHARD W. DEMPS, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

           FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 2005-410,574; HONORABLE CECIL G. PURYEAR, JUDGE

                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                             ABATEMENT AND REMAND


      Following a plea of not guilty, Appellant, Richard W. Demps, was convicted by a jury

of sexual assault and sentenced to life imprisonment. Appellant timely filed a notice of

appeal challenging his conviction. The clerk’s record filed on February 11, 2008, contains

the Trial Court’s Certification of Defendant’s Right of Appeal. The form, however, is not
signed by Appellant as required by Rule 25.2(d) of the Texas Rules of Appellate

Procedure.1


       Consequently, we abate this appeal and remand the cause to the trial court for

further proceedings. Upon remand, the trial court shall utilize whatever means necessary

to secure a Certification of Defendant’s Right of Appeal in compliance with Rule 25.2(d).

Once properly executed, the certification shall be included in a supplemental clerk’s record

and filed with this Court on or before March 4, 2008.


       It is so ordered.


                                                 Per Curiam


Do not publish.




       1
       Rule 25.2(d) was amended to require that a defendant sign the certification and
receive a copy. The amendment became effective September 1, 2007.

                                             2